Title: To Thomas Jefferson from James Currie, 26 August 1791
From: Currie, James
To: Jefferson, Thomas


Richmond, 26 Aug. 1791. He acknowledged TJ’s polite and friendly letter and wrote again by Lewis Burwell. Now writes at request of Col. Harvie to say that he received TJ’s letter about “some papers (respecting lands) to be obtained from Colo. N. Lewis” before setting off with other James River Canal Commissioners to examine the river “and try to let out the clearing a part of it … in which they failed.” On his way he saw Lewis who promised to send papers but they have not come to hand. About 16 days ago Harvie was seized “dangerously ill with a Bilious peripneumony and has been in the most imminent danger indeed.” He is now barely able to sit up and has received TJ’s other letter about lands granted Virginia Line on Ohio, which will be attended to the instant he can perform any sort of business. “All the rest of his family are well as likewise Colo. Randolph and his Lady, your son and his Lady with her family all are well. He was down here on Monday visiting his estate. Colo. Randolph [of] Tuckahoe and Meriwether were Candidates for … Colo. Southalls place as Senator. Colo. Randolph was elected by a very great Majority.”
